DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-9; prior art fails to disclose or suggest, inter alia, a method for achieving zero voltage switching in a switch mode power converter: a first wide bandgap device is deactivated except during the first duty cycle, such that the first wide bandgap device is only activated to cover-up deactivation of the first silicon-based device, and wherein the second wide bandgap device is deactivated except during the second duty cycle, such that the second wide bandgap device is only activated to cover-up deactivation of the second silicon-based device.
Claims 10, 14 and 15; prior art fails to disclose or suggest, inter alia, a hybrid device comprising: a wide bandgap device is deactivated except during the predetermined duty cycle, such that the wide bandgap device is only activated to cover-up deactivation of the silicon- based device, wherein the first and second hybrid switching circuits are sequentially operated to convert an alternating current of the power supply into a link voltage for the dual active bridge converter.
Claims 16-20; prior art fails to disclose or suggest, inter alia, a method comprising: a first wide bandgap device is deactivated except during the first predetermined duty cycle, such that the first wide bandgap device is only activated to cover-up deactivation of the first silicon-based device, and wherein the second wide bandgap device is deactivated except during the second duty cycle, such that the second wide bandgap device is only activated to cover- up deactivation of the second silicon-based device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GARY L LAXTON/Primary Examiner, Art Unit 2896                       8/30/2022